DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed July 5, 2022 (hereafter the “7/5 Reply”) has been entered, and Claims 4-12, 14, 24-26, 28-32, and 34-37 have been canceled.
New Claims 38-51 have been entered, and Claims 1 and 38-51 are pending.  
Claims 44-50 are withdrawn from consideration for reasons of record.  

Priority
New Claim 51 recites SEQ ID NOs:1-4, which are not disclosed in, and so not supported by, U.S. Provisional Application 62/411,998, filed October 24, 2016, to which the instant application claims benefit of priority.  Therefore, the effective filing date of Claim 51 is October 24, 2016, the filing date of PCT/US2017/58076, of which the instant application is a U.S. national phase application.  

Claim Interpretation
As previously indicated, Claim 1 is interpreted as comprising steps “(a)” through “(e)” based upon plain meaning of the text and references to them as ‘steps’ in Claim 1 and among dependent claims.  
Step (a) is interpreted as requiring the “generating a set of barcode oligonucleotides” as physical molecules (i.e. molecular entities that embody “barcode” sequences), while step (d) is interpreted as requiring the “preparing a table listing the identity and sequence(s) of the barcode oligonucleotides” (emphasis added) as information (e.g. preparing sequence(s) of nucleotides, in table form, on a physical medium).  

Claim 1 has been amended to recite “concealing the set of barcoded target nucleic acids by pooling the set of barcoded target nucleic acids with...”, which is reasonably interpreted as  
--pooling with the intent to conceal them by pooling the set of barcoded target nucleic acids with...-- because ‘to conceal by pooling’ is reasonably understood as ‘pooling’ with concealment as the intended outcome of said pooling.

In the claims, the term “decoy nucleic acid” is defined in the specification as referring to “any nucleic acid oligonucleotide that is pooled with target nucleic acids to aid in the concealment of the target nucleic acids” (see pg 8, lines 5-7), which is reasonably understood as --any nucleic acid oligonucleotide that is pooled with target nucleic acids to act as a decoy in the concealment of the target nucleic acids--.  Stated differently, the term refers to an intended use of a nucleic acid oligonucleotide as a decoy.  
 
New Claim 38 recites “wherein the subset of barcode oligonucleotides affixed to the target nucleic acids have different sequences”, which is interpreted as meaning that where multiple different sample nucleic acids (e.g. A, B and C) are present in the method, then the barcode(s) added to A will not be added to B or C, the barcode(s) added to B will not be added to A or C, and the barcode(s) added to C will not be added to A or B.  

New Claim 51 recites “wherein the subset of barcode oligonucleotides affixed to the target nucleic acids have nucleotide sequences selected from any one of SEQ ID NO:1-4”, which is interpreted as meaning that where multiple different sample nucleic acids (e.g. A, B and C) are present in the method, then one of SEQ ID NO:1-4 is affixed to each of the multiple different sample nucleic acids (i.e. each of A, B and C will have the same one barcode sequence, among SEQ ID NO:1-4, affixed thereto).  
Additionally, “the barcode oligonucleotides [ ] have nucleotide sequences selected from any one of SEQ ID NO:1-4” (emphasis added) is interpreted as limiting each barcode oligonucleotide to ‘consist of’ one sequence from among SEQ ID NOs:1-4.  Stated differently, the transitional phase “have” is interpreted as closed to the presence of other sequences.  This is consistent with (A) the definition of the term “barcode” as referring “to an oligonucleotide that is used as an identifier for a target nucleic acid molecule” (see pg 8, lines 19-20), as opposed to containing sequences for any other use; (B), the lack of definition for the term “have” as a transitional phrase; and (C) the guidance that the term "having" as a transitional phrase does not create a presumption that the body of the claim is open (see MPEP 2111.03 IV.).

Claim Objections
In light of its cancellation, the previous objection to Claim 14 because of informalities has been withdrawn. 

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of their cancellation, the previous rejection of Claims 31-32 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
In light of claim cancellations and amendments, the previous rejection of Claims 1, 4-6, 14, 30-32, 34 and 36-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of claim cancellations and amendments, the previous rejection of Claims 1, 4-6, 14, 30-32, 34 and 36-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 38-43 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection necessitated by the amendment entered with the 7/5 Reply.  The inclusion of Claims 38-42 and 51 is based on their dependencies from Claim 1.
Amended Claim 1, steps (c) through (e), are as follows:
“(c) 	concealing the set of barcoded target nucleic acids by pooling the set of barcoded target nucleic acids with one or more barcoded decoy nucleic acids to create a mixture of barcoded target nucleic acids and barcoded decoy nucleic acids, where the barcoded decoy nucleic acids contain a unique subset of barcode oligonucleotides different from the subset affixed to the target nucleic acids, 
where the barcoded decoy nucleic acids contain a unique subset of barcode oligonucleotides different from the subset affixed to the target nucleic acids;
(d) 	preparing a table [ ]; and
(e) 	securing the mixture of barcoded target nucleic acids and the table by sealing both in a container that indicates when a seal of the container is broken” (emphasis added).  
A review of the instant application as filed found that Figure 5, titled “Barcodes Chosen by Consumer to Conceal Nucleic Acids”, provides support for step (c) as shown by the following portion of the figure:

    PNG
    media_image1.png
    422
    340
    media_image1.png
    Greyscale
,
which depicts the pooling of target nucleic acids G (barcoded with subsets a through c) with decoy nucleic acids D (barcoded with subsets d through z).  And while the pooled (barcoded target and barcoded decoy) nucleic acids are “a mixture” of step (c), Figure 5 provides no support for step (e) of Claim 1.  Stated differently, “Pool for Analysis” does not adequately support ‘pool for securing with a table by sealing in a container’.  
Additional review of the application found no adequate support for securing, in a container as recited in step (e), the pooled nucleic acids of Figure 5 with a table prepared as encompassed by step (d) of Claim 1.  For example, the description of “Methods for combining barcoded nucleic acids in step (c)” (see pg 5, line 15, to pg 7, line 9), provides no description of pooled nucleic acids being secured or sealed “in a container”.  
And a review for the term “container” found the following (see pg 4) of the specification:

    PNG
    media_image2.png
    287
    548
    media_image2.png
    Greyscale

and the following regarding Figure 4 (see pg 7):

    PNG
    media_image3.png
    71
    553
    media_image3.png
    Greyscale

and the following bridging pages 12-13:

    PNG
    media_image4.png
    35
    859
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    131
    859
    media_image5.png
    Greyscale

While the above passages describe placing barcodes and related materials in a container, they do not provide adequate support for the “securing” in step (e) of Claim 1.  This determination includes the statement (see lines 6-7 of pg 4 as quoted above) that “[i]n some embodiments, the subsets of barcoded materials are placed in a container, along with its table of barcodes” because there is no nexus or disclosed connection between “subsets of barcoded materials” and the pooled nucleic acids (mixture) of Figure 5 or in step (c) of Claim 1.  
The lack of a connection is evident by a review of the instant application for the terms  “material” and “materials”, where the first instance is in “Methods for generating materials securing in step (a)” (see pg 2, line 27), which is followed by descriptions of generating barcodes (see pg 2, line 28, to pg 4, line 5, where pg 4, lines 5-2-5 are reproduced above).  Within those descriptions are the second and third instances of the term “materials” which do not support the concept of “subsets of barcoded materials”.  The remaining instances are on pg 7, line 15; pg 9, lines 18, 21, 23 and 25; pg 10, lines 17 and 18; pg 16, line 27; and pg 21, line 11.  But none of those instances support the concept of “subsets of barcoded materials”.  
Thus there is insufficient support for the method of Claim 1 in light of the above.  And so Claims 1, 38-43 and 51 encompass subject matter that was not adequately described in the application as filed to demonstrate possession of the claimed methods.  

Claim Rejections - 35 USC § 103 – Withdrawn
In light of claim cancellations and amendments to recite use of subsets of barcode oligonucleotides to create barcoded target and decoy nucleic acids, the previous rejection of Claims 1, 4-6, 14, 31-32, 34 and 36 under 35 U.S.C. 103 as being unpatentable over Driscoll et al. has been withdrawn.  
In light of its cancellation, the previous rejection of Claim 30 under 35 U.S.C. 103 as being unpatentable over Driscoll et al. in view of Hindson et al. has been withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl






/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635